             Case 2:20-bk-21022-BR                   Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11                                       Desc
                                                      Main Document     Page 1 of 7



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

SMILEY WANG-EKVALL, LLP
Lei Lei Wang Ekvall, State Bar No. 163047
lekvall@swelawfirm.com
Philip E. Strok, State Bar No. 169296
pstrok@swelawfirm.com
Timothy W. Evanston, State Bar No. 319342
3200 Park Center Drive, Suite 250
Costa Mesa, California 92626
Telephone: 714 445-1000
Facsimile: 714 445-1002

         Individual appearing without an attorney
         Attorney for: Elissa D. Miller

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                   DIVISION

    In re:                                                                      CASE NO.: 2:20-bk-21022-BR
GIRARDI KEESE                                                                   CHAPTER: 7



                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                MOTION TO DESIGNATE CHRIS KAMON TO APPEAR OR ACT ON
                                                                                BEHALF OF THE DEBTOR AND COMPEL ATTENDANCE AT
                                                                                THE § 341(a) MEETING OF CREDITORS PURSUANT TO FEDERAL
                                                                                RULE OF BANKRUPTCY PROCEDURE 9001(5)
                                                                  'HEWRU V


PLEASE TAKE NOTE that the order title: ORDER GRANTING MOTION TO DESIGNATE CHRIS KAMON TO APPEAR OR ACT ON BEHALF
OF THE DEBTOR AND COMPEL ATTENDANCE AT THE § 341(a) MEETING OF CREDITORS PURSUANT TO FEDERAL RULE OF
BANKRUPTCY PROCEDURE 9001(5)
was lodged on (date) 05/4/2021         and is attached. This order relates to the motion which is docket number 269 .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21022-BR   Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11   Desc
                         Main Document     Page 2 of 7




                        ORDER
Lodged Order Upload (L.O.U)                                             Page 1 of 1
  Case 2:20-bk-21022-BR Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11 Desc
                            Main Document  Page 3 of 7



                             Bankruptcy LODGED ORDER UPLOAD FORM

                                                                              Tuesday, May 04, 2021




  CONFIRMATION :

   Your Lodged Order Info:
  ( 10307467.docx )
   A new order has been added




     •   Office: Los Angeles
     •   Case Title: Girardi Keese
     •   Case Number: 20-21022
     •   Judge Initial: BR
     •   Case Type: bk ( Bankruptcy )
     •   Document Number: 269
     •   On Date: 05/04/2021 @ 02:35 PM


  Thank You!


  United States Bankruptcy Court
  Central District of California
  Edward R. Roybal Federal Building and Courthouse
  255 East Temple Street
  Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=1527210-73961-3... 5/4/2021
                                                                 Case 2:20-bk-21022-BR   Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11      Desc
                                                                                          Main Document     Page 4 of 7



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      ORDER GRANTING MOTION TO
                                                                  14                                            DESIGNATE CHRIS KAMON TO
                                                                                                                APPEAR OR ACT ON BEHALF OF THE
                                                                  15                                            DEBTOR AND COMPEL ATTENDANCE
                                                                                                                AT THE § 341(a) MEETING OF
                                                                  16                                            CREDITORS PURSUANT TO FEDERAL
                                                                                                                RULE OF BANKRUPTCY PROCEDURE
                                                                  17                                            9001(5)

                                                                  18                                             Date:    May 4, 2021
                                                                                                                 Time:    10:00 a.m.
                                                                  19                                             Ctrm.:   1668 via ZoomGov
                                                                                                                          255 E. Temple Street
                                                                  20                                                      Los Angeles, CA 90012

                                                                  21                                             Web Address:   https://cacb.zoomgov.com
                                                                                                                 Meeting ID:    160 161 8850
                                                                  22                                             Password:      123456
                                                                                                                 Telephone:     (669) 254-5252 (San Jose)
                                                                  23                                                            (646) 828-7666 (New York)

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2866862.1                                 1                                  ORDER
                                                                 Case 2:20-bk-21022-BR      Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11         Desc
                                                                                             Main Document     Page 5 of 7



                                                                   1           On May 4, 2021 at 10:00 a.m., the above-captioned Court held a hearing on the

                                                                   2 Motion to Designate Chris Kamon to Appear or Act on Behalf of the Debtor and Compel

                                                                   3 Attendance at the § 341(a) Meeting of Creditors Pursuant to Federal Rule of Bankruptcy

                                                                   4 Procedure 9001(5) [Docket No. 269] (the "Motion") filed by Elissa D. Miller, in her

                                                                   5 capacity as Chapter 7 Trustee for the bankruptcy estate of Girardi Keese (the "Debtor").

                                                                   6 Appearances were as noted as on the Court's record. Having considered the Motion and

                                                                   7 the pleadings and declarations filed in support thereof and opposition thereto, and the

                                                                   8 statements and arguments of counsel on the record at the hearing on the Motion, finding

                                                                   9 that notice and service of the Motion were proper, and finding good cause for the relief

                                                                  10 requested in the Motion,

                                                                  11           IT IS HEREBY ORDERED that:
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           1.    The Motion is granted;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           2.    Christopher Kamon is designated to appear and act on behalf of the Debtor

                                                                  14 pursuant to Federal Rule of Bankruptcy Procedure 9001(5); and

                                                                  15           3.    Christopher Kamon shall appear at the Debtor's § 341(a) meeting of

                                                                  16 creditors set for May 18, 2021 at 9:00 a.m., and any continued § 341(a) meetings of

                                                                  17 creditors.

                                                                  18                                                   ###

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2866862.1                                   2                                       ORDER
       Case 2:20-bk-21022-BR                      Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11                                       Desc
                                                   Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT ORDER GRANTING MOTION
TO DESIGNATE CHRIS KAMON TO APPEAR OR ACT ON BEHALF OF THE DEBTOR AND COMPEL ATTENDANCE
AT THE § 341(a) MEETING OF CREDITORS PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE
9001(5)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 4, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell                            Richard Steingard 800 Wilshire              Jonathan Golden 301 East
 U.S. Bankruptcy Court                                  Boulevard Suite 1050                        Colorado Blvd., Suite 301
 Roybal Federal Building                                Los Angeles, California 90017               Pasadena, California 91101
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 5/4/2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Email:

Richard Steingard: rsteingard@SteingardLaw.com
Jonathan Golden: goldenlaw@sbcglobal.net
                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 4, 2021                               Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 328 Filed 05/04/21 Entered 05/04/21 14:53:11                                       Desc
                                                   Main Document     Page 7 of 7




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
